Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 02 September 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08 February 2021 and 27 April 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kalt (US 4,266,339).
Regarding claim 1, Kalt teaches an actuator comprising: 
a base electrode (including electrically conductive film 11); 
a counter (variable) electrode 14 facing the base electrode 11 (Figs.1-2); 
a first terminal (not numbered) connected to the base electrode 11 (Figs.1-2); and 
a second terminal (not numbered) connected to the counter electrode 14 (Figs.1-2), wherein 
the base electrode includes 
a non-metal base material (glass substrate) 10, 
a conductive thin film 11 disposed on a side of the non-metal base material, the side facing the counter electrode, and 
an insulation layer (polypropylene) 12 disposed on the conductive thin film, 
the first terminal is connected to the conductive thin film 11, and 
the counter electrode 14 includes a flexible conductor (aluminum film) 16 that is deformable via a Coulomb force acting between the base electrode and the counter electrode upon application of a voltage to the first terminal and the second terminal (i.e., when the switch 18 is closed the variable electrode 14 is attracted to the fixed electrode 11 and rolls out as illustrated in FIG.2; c.2:20-22).

    PNG
    media_image1.png
    445
    501
    media_image1.png
    Greyscale
 
Regarding claim 11, a power supply (battery) 17 that applies a voltage to the conductive thin film 11 and to the counter electrode 14; and a first switch 18 that switches between connection and disconnection between the conductive thin film and the counter electrode and the power supply (c.2:17-29; Figs.1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Langseth et al. (US Pat.Pub.2007/0090732) in view of Kasahara (US 6,713,939).
Regarding claim 1, Langseth teaches an actuator comprising: 
a base electrode (first conductor) 104 (Figs.17A-17B); 
a counter electrode (second conductor) 108 facing the base electrode 104; 
a first terminal (not numbered) connected to the base electrode 104; and 
a second terminal (not numbered) connected to the counter electrode 108 (Figs.17A-17B), wherein 
the base electrode 104 includes 
a non-metal base material (substrate) 102 (e.g., glass or plastic; ¶[0017]), a conductor (first conductor) 104 disposed on a side of the non-metal base material 102, the side facing the counter electrode 108, and 
an insulation layer (electric/thermal insulator) 122 disposed on the conductor 104, 
the first terminal is connected to the conductor 104, and 
the counter electrode 108 includes a flexible conductor (flexible actuatable region; ¶[0110], ¶[0140]) that is deformable via a Coulomb force acting between the base electrode and the counter electrode upon application of a voltage to the first terminal and the second terminal (i.e., in response to the source 330 applying a sufficient bias voltage…an electric field forms between the first 104 and second 108 electrodes, causing the flexible actuatable region 110 to deflect toward the thin film 106; ¶[0135]). 

    PNG
    media_image2.png
    530
    799
    media_image2.png
    Greyscale

Langseth does not teach the base electrode/first conductor 104 includes a conductive “thin film”.
But, Kasahara teaches an electrostatic actuator including electrodes 5a/5b (6a/6b) on a stator constructed by a structure constituted by forming a conductive film on the main body portion 5(6) comprising, for example, a glass wafer and forming an insulating film, not illustrated, respectively on the conductive film. The conductive film may be formed by adhering a metal thin film or may be formed by piling up a metal thin film by using means of sputtering, vapor deposition or the like and patterning the metal thin film by using an etching process or the like (c.5:37-45).
Thus, it would have been obvious before the effective filing date to provide Langseth’s the base electrode/first conductor as a conductive thin film since Kasahara teaches conductive metal thin films were used as electrodes in electrostatic actuators. 
Regarding claim 9, Kasahara’s conductive thin film is a metal thin film.  
Regarding claim 10, Langseth’s counter electrode includes an elastomer (organic thin film) 106 containing a conductive material (second conductor) 108 (¶[0084]).  
Regarding claim 11, Langseth teaches a power supply (voltage source) 330 that applies a voltage to the first conductor 104 and to the counter electrode 108; and a first switch (not shown, inherent) that switches between connection and disconnection between the conductive thin film and the counter electrode and the power supply (i.e., a DC bias switched between 0Vdc and 10Vdc is applied between the first and second conductors; ¶[0143]; Figs.17A-17B).
Regarding claim 12, application of a DC bias switched between 0Vdc and 10Vdc in Langseth inherently implies a control device to operate the DC bias switching.
Claims 1-2 & 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Horning et al. (US 6,646,364) in view of Kasahara (US 6,713,939).
Regarding claim 1, Horning teaches an actuator comprising: 
a base electrode (conductive layer) 103 (in first flat lower sheet 82); 
a counter electrode 105 (in first curved upper sheet 80) facing the base electrode (Fig.4); 
a first terminal (part of straps 40, connection line 90) connected to the base electrode 103; and 
a second terminal (part of straps 40, connection line 90) connected to the counter electrode 105 (i.e., first upper sheets 80, first lower flat sheets 82, and second upper sheets 84 are electrically connected to the upper housing 72 through electrical connection lines 90, shown in a highly diagrammatic form, and used to interconnect the upper and lower sheets in various combinations; c.4:17-23; Figs.1-3), wherein 
the base electrode includes 
a non-metal base material (polymeric layer) 104, 
a conductive layer 103 disposed on a side of the non-metal base material, the side facing the counter electrode, and 
an insulation layer (dielectric layer) 102 disposed on the conductive layer (Figs.4&6),
the first terminal (part of straps 40, connection line 90) is connected to the conductive layer 103, and 
the counter electrode includes a flexible conductor (conductive layer) 103 that is deformable (sheets are flexible; abstract) via a Coulomb force acting between the base electrode and the counter electrode upon application of a voltage to the first terminal and the second terminal (i.e., voltage applied to the conductive layers causes an attractive electrostatic force between the first and second sheets; c.1:55-57).

    PNG
    media_image3.png
    300
    512
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    430
    506
    media_image4.png
    Greyscale

Horning does not teach the base electrode includes a conductive “thin film”.
But, Kasahara teaches an electrostatic actuator including electrodes 5a/5b (6a/6b) on a stator constructed by a structure constituted by forming a conductive film on the main body portion 5(6) comprising, for example, a glass wafer and forming an insulating film, not illustrated, respectively on the conductive film. The conductive film may be formed by adhering a metal thin film or may be formed by piling up a metal thin film by using means of sputtering, vapor deposition or the like and patterning the metal thin film by using an etching process or the like (c.5:37-45).
Thus, it would have been obvious before the effective filing date to provide Horning’s base electrode as a conductive thin film since Kasahara teaches conductive metal thin films were used as electrodes in electrostatic actuators. 
Regarding claim 2, Horning teaches a plurality of the base electrodes (first, second flat sheets) 80, 89 are arranged so as to face one another in turn; and the counter electrode (upper curved sheet 84) is disposed between the base electrodes (Fig.4).  
Regarding claim 9, Kasahara’s conductive thin film is a metal thin film.  
Regarding claim 10, Horning’s counter electrode (curved sheet) 80 includes an elastomer (polymeric layer) 104 containing a conductive material (conductive layer) 103 (Figs.4&6).  
Regarding claims 11-12, Horning teaches an ASIC chip 52 comprising a control device for controlling the actuator (c.3:44-54; Fig.1) and applying a pull-in voltage to cause attraction between the sheets (c.1:55-57; c.8:1-20).  This implies a power supply that applies a voltage to the first conductor and to the counter electrode; and a first switch that switches between connection and disconnection between the conductive thin film and the counter electrode and the power supply (i.e., between 0V and the pull-in voltage).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over any of Kalt, Langseth & Kasahara or Horning & Kasahara as applied to claim 1, further in view of Majidi et al. (US 10,355,624).
Regarding claim 4, none of Kalt, Langseth & Kasahara or Horning & Kasahara further teach the insulation layer is a ceramic thin film.
But, Majidi teaches an electrostatic clutch including an electrode 101 with a conductive layer 202 covered by an insulation (dielectric) layer 203 in the form of a ceramic thin film such as a ceramic polymer composition containing barium titanate and titanium dioxide (c.5:25-45; Fig.4A). Such ceramic materials have a high dielectric constant which allow operation at a relatively low voltage (c.5:30-35).
	Thus, it would have been obvious before the effective filing date to provide the insulation layer of Kalt, Langseth & Kasahara or Horning & Kasahara as a ceramic thin film since Majidi teaches this material would have allowed operation at a relatively low voltage.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over any of Kalt, Langseth & Kasahara or Horning & Kasahara as applied to claim 1, further in view of Iwama et al. (US 10,840,555). 
Regarding claim 6, none of Kalt, Langseth & Kasahara or Horning & Kasahara further teach the insulation layer is a non-woven fabric.
But, Iwama teaches a battery with laminated positive and negative electrodes 21/22 and an insulation layer (separator) 23 therebetween to insulate the electrodes, wherein the insulation layer comprises a porous film formed of an inorganic material such as a ceramic non-woven fabric (c.7:50-60; Fig.3).
Thus, it would have been obvious before the effective filing date to provide the insulation layer of Kalt, Langseth & Kasahara or Horning & Kasahara with a non-woven fabric since Iwawa teaches that this material was known to insulate electrodes. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over any of Kalt, Langseth & Kasahara or Horning & Kasahara as applied to claim 1, further in view of Akimoto et al. (US 7,618,474). 
Regarding claim 7, none of Kalt, Langseth & Kasahara or Horning & Kasahara further teach “a conductive paste or a conductive gel” disposed between the conductive thin film and the insulation layer.
But, Akimoto teaches a nickel powder used for a conductive paste for forming inner electrode layers of a multilayer electronic component, thereby making it possible to obtain excellent electrical characteristics and high reliability (abstract).
Thus, it would have been obvious before the effective filing date to provide any of Kalt, Langseth & Kasahara or Horning & Kasahara with a conductive paste disposed between the conductive thin film and the insulation layer since Akimoto teaches a conductive paste would have provided a multilayer electronic component with excellent electrical characteristics and high reliability.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over any of Kalt, Langseth & Kasahara or Horning & Kasahara as applied to claim 1, further in view of Yoshida (JP 2015-018911).
Regarding claim 8, none of Kalt, Langseth & Kasahara or Horning & Kasahara further teach “a cured conductive material” disposed between the conductive thin film and the insulation layer.
But, Yoshida teaches a method of forming a conductive pattern and circuit board including providing a cured conductive layer 6 of a predetermined pattern on the surface of a cured insulation layer 3, to provide fine line printing of the conductive layer (abstract).
Thus, it would have been obvious before the effective filing date to provide any of Kalt, Langseth & Kasahara or Horning & Kasahara with a cured conductive material disposed between the conductive thin film and the insulation layer since Yoshida teaches the cured conductive layer would have provided fine lines of the conductive layer. 

Allowable Subject Matter
Claims 3 & 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record collected and reviewed in the limited time available for search does not appear to further teach the claimed actuator including, inter alia, “wherein in the base electrode, the non-metal base material includes a side having an uneven shape, the side facing the counter electrode, the conductive thin film covers the uneven shape and the insulation layer covers the conductive thin film” (claim 3); or 
 “a connection wiring that electrically connects the conductive thin film and the counter electrode with the power supply not interposed between the conductive thin film and the counter electrode; and a second switch that is provided at the connection wiring and switches between a state in which the conductive thin film and the counter electrode are electrically connected via the connection wiring and a state in which the connection wiring is disconnected” (claim 13); or	“a first grounding wire that grounds the conductive thin film; a second grounding wire that grounds the counter electrode; a third switch that is provided at the first grounding wire and switches between connection and disconnection of the first grounding wire; and a fourth switch that is provided at the second grounding wire and switches between connection and disconnection of the second grounding wire” (claim 15).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /BURTON S MULLINS/ Primary Examiner, Art Unit 2832